Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 1 of 23




                    Exhibit 3
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 2 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 3 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 4 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 5 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 6 of 23
v-10386-LTS Document 518-3 Filed 07/15/21 Page 7 of 23




                                                Attn: Yi Yu, 43-304, Wanke Jiarifengjing, Yongda
                                                Street, Fushan District, Yantai, Shandong
                                                Province 285500
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 8 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 9 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 10 of 23
v-10386-LTS Document 518-3 Filed 07/15/21 Page 11 of 23
 Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 12 of 23




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following documents identified as:



           “2021.05.17 - Family Plantiffs Visa Appt Confirmation (Yu, Yu, and
           Ni Appointment Confirmation)”, a total of 5 pages;




          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on July 13,
             2021.




                       Yang Shao, Ph. D.
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 13 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 14 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 15 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 16 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 17 of 23
v-10386-LTS Document 518-3 Filed 07/15/21 Page 18 of 23




                                               Attn: Yi Yu, 43-304, Wanke Jiarifengjing, Yongda Street,
                                               Fushan District, Yantai, Shandong Province 285500
                                               +86-18563800496
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 19 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 20 of 23
Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 21 of 23
v-10386-LTS Document 518-3 Filed 07/15/21 Page 22 of 23
 Case 1:16-cv-10386-LTS Document 518-3 Filed 07/15/21 Page 23 of 23




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following documents identified as:



           “Family Plaintiffs Visa Appt Confirmation for Nov. 18 2021 (Ni,
           Cheng, Cheng)”, a total of 5 pages;




          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on July 13,
             2021.




                       Yang Shao, Ph. D.
